FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        December 14, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
PATRICE EWING,

      Plaintiff - Appellant,

v.                                                         No. 16-4037
                                                   (D.C. No. 2:14-CV-00526-DS)
DOUBLETREE DTWC, LLC, d/b/a Hilton                           (D. Utah)
Salt Lake City Center Hotel,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, BALDOCK and BRISCOE, Circuit Judges.
                 _________________________________

      Plaintiff Patrice Ewing worked as a housekeeper at the Hilton Salt Lake City

Center Hotel, which is operated by Defendant DoubleTree DTWC, LLC, for several

decades until the Hotel’s management terminated her in 2011. She now alleges that

her supervisors treated her inappropriately during her time at the Hotel and ultimately

fired her because she has a mental impairment that makes her a “bit slow.”

Accordingly, she brings claims against DoubleTree under the Americans with

Disabilities Act (“ADA”) for terminating her on the basis of her disability, failing to

accommodate her disability, and subjecting her to a hostile work environment. The


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
district court granted summary judgment to DoubleTree on all three counts, and

Plaintiff appeals. Our jurisdiction arises under 28 U.S.C. § 1291, and we review the

district court’s decision de novo. Emcasco Ins. Co. v. CE Design, Ltd., 784 F.3d

1371, 1378 (10th Cir. 2015).

         We assume that Plaintiff’s alleged mental disability is protected under the

ADA. Even so, Plaintiff must still raise a genuine issue of material fact that her

supervisors and the individuals involved in her termination knew about her disability

before we can grant her relief for any of her three claims. As the Seventh Circuit

aptly recognized, “[t]he ADA does not require clairvoyance.” Hedberg v. Ind. Bell

Tel. Co., 47 F.3d 928, 934 (7th Cir. 1995). Thus, when an employer “indisputably

had no knowledge of the disability,” it “cannot be liable under the ADA.” Id. at 932;

see also Smith v. Midland Brake, Inc., 180 F.3d 1154, 1171 n.9 (10th Cir. 1999) (en

banc).

         But Plaintiff has presented no admissible evidence suggesting that DoubleTree

knew of her mental disability.        For starters, she herself admitted during her

deposition that she had never told anyone at the Hotel about her disability, a

circumstance which her supervisors and the Hotel’s management corroborated in

their respective testimonies. Plaintiff instead argues that her fellow employees knew

about her disability because it was obvious she had one. See, e.g., Robertson v. Las

Animas Cnty. Sheriff’s Dep’t, 500 F.3d 1185, 1196 (10th Cir. 2007) (citing Smith,

180 F.3d at 1171–72) (explaining that an individual must inform her employer of her

disability only when the “individual’s disability is not obvious”). For support, she

                                           2
principally relies on two pieces of evidence: (1) the declaration of Jesus Garcia, a

security officer at the Hotel who regularly interacted with Plaintiff (“Garcia

Declaration”), and (2) the declaration and attached notes of Alaine Cottle, Plaintiff’s

sister (collectively “Cottle Declaration”). According to the Garcia Declaration, Mr.

Garcia “knew[] immediately” that Plaintiff had a mental disability when he first met

her, and “[e]veryone at the Hilton knew she had these issues.”             The Cottle

Declaration, in turn, describes various alleged instances in which Plaintiff’s

supervisors referenced and verbally abused her because of her mental disability (Ms.

Cottle claims in her declaration that Plaintiff told her about these instances and that

she documented them immediately upon learning about them).                 The Cottle

Declaration also indicates that Plaintiff had an IQ of 51; that she took special

education classes during her schooling; and that, at one point, Ms. Cottle referred to

herself as an “advocate for the disabled” in an email she sent to one of Plaintiff’s

supervisors.

      The problem for Plaintiff is that the district court ruled the Garcia and Cottle

Declarations inadmissible, and Plaintiff does not adequately address this ruling on

appeal. Granted, Plaintiff lists one of the issues on appeal as “[w]hether the trial

court abused its discretion in dismissing the Declarations of Jesus Garcia and Alaine

Cottle.” But she then dedicates less than one page to this issue in the “Summary of

Argument” section of her brief and then never discusses this issue in the actual

“Argument” section. Such a flimsy and deficient legal analysis is inadequate to

preserve an issue for appeal: “Where an appellant lists an issue, but does not support

                                          3
the issue with argument, the issue is waived on appeal.” Christian Heritage Acad. v.

Okla. Secondary Sch. Activities Ass’n, 483 F.3d 1025, 1031 (10th Cir. 2007). Indeed,

we encountered an identical situation in Christian Heritage Academy and ruled that

the appellant waived an issue when it merely identified the issue in its opening brief,

devoted less than one page to the issue in the “Introduction to Argument” section,

and provided “no other argument and no citations” throughout the remainder of the

brief. Id. Because “[s]cattered statements in the appellant’s brief are not enough to

preserve an issue for appeal,” id. (internal quotation marks omitted), Plaintiff has

waived any argument she could have made challenging the district court’s decision to

exclude the Garcia and Cottle Declarations.        She therefore cannot rely on these

declarations as evidence to prove that DoubleTree had knowledge of her disability.1

      Without the Garcia and Cottle Declarations, Plaintiff points to statements from

her personal physician in her attempt to prove DoubleTree’s knowledge of her

disability. For instance, her physician testified that Plaintiff “seemed a bit slow” to

him and “didn’t always understand the questions” that he and his office staff asked

her during her appointments.       Her physician also filled out a Mental Capacity

Assessment as part of Plaintiff’s application for Social Security disability benefits

wherein he observed that Plaintiff (1) “[c]an’t remember or follow detailed

      1
         To the extent Plaintiff tries to develop in her reply brief the reasons why the
district court erred in excluding the Garcia and Cottle Declarations, her efforts are
futile: “[I]ssues raised by an appellant for the first time on appeal in a reply brief are
generally deemed waived.” Wheeler v. CIR, 521 F.3d 1289, 1291 (10th Cir. 2008);
see also Hill v. Kemp, 478 F.3d 1236, 1251 (10th Cir. 2007) (noting that the Court is
not compelled to “pursue late and undeveloped arguments”).

                                            4
instructions”; (2) has “[e]xtreme difficulty maintaining attention and concentration

for any extended period of time”; (3) is “[e]asily distracted by others”; and (4) has a

“[t]ough time with simple questions.” But even if all of this is true, this evidence

does not indicate that Plaintiff’s supervisors or the Hotel’s management knew about

her mental disability. Indeed, it shows only that her physician, a man who never

informed anybody at the Hotel about Plaintiff’s medical history prior to litigation and

who possesses a certain degree of medical expertise that the average lay person does

not possess, suspected that she had a mental disability.

       Even more, Plaintiff’s disability as described by her physician is not nearly as

“obvious” as the disabilities in other cases that she cites for support. For instance,

Plaintiff directs us to Brady v. Wal-Mart Stores, Inc., where the Second Circuit ruled

that a man with cerebral palsy had a disability that was obvious to his employer when

he walked “noticeably slower . . . with a shuffle and limp,” spoke “recognizably

slower and quieter,” avoided “looking directly at people when talking to them,” and

exhibited “weaker vision” and “a poor sense of direction.” 531 F.3d 127, 130 (2d

Cir. 2008).    But in our case Plaintiff’s physician never indicated that Plaintiff

exhibited any of these obvious physical characteristics. To the contrary, he testified

that he “[j]ust got the sense” that Plaintiff took “a little longer to get the information” and

even stated that Plaintiff is “by and large . . . not a lot different than other people, other

patients.” Thus, Plaintiff’s manifestations of her disability—such as easily being

distracted by others and having extreme difficulty concentrating and paying

attention—are not nearly as apparent or indicative of a disability as those in Brady.

                                              5
See Taylor v. Principal Fin. Grp, Inc., 93 F.3d 155, 165 (5th Cir. 1996) (observing

that it “is often the case” that mental disabilities “are not open, obvious, and apparent

to the employer”).

      Plaintiff’s inability to prove DoubleTree’s knowledge of her mental disability

is fatal to all three of her claims under the ADA. First consider Plaintiff’s claim for

discriminatory termination.    Since she has presented only indirect circumstantial

evidence that she was fired because of her disability, the familiar McDonnell Douglas

burden-shifting framework governs this claim. Smothers v. Solvay Chems., Inc., 740

F.3d 530, 538 (10th Cir. 2014); see also McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802–05 (1973). This framework involves three distinct steps:

      (1) the plaintiff must establish a prima facie case of discrimination . . . ;
      (2) the defendant employer must offer a legitimate non-discriminatory
      reason for the adverse employment action; and (3) the plaintiff must
      show there is at least a genuine issue of material fact as to whether the
      employer’s proffered legitimate reason is genuine or pretextual.

Smothers, 740 F.3d at 538. To establish the first McDonnell Douglas element—a

prima facie case—Plaintiff must present evidence that “(1) [she] is disabled within

the meaning of the ADA; (2) [she] is qualified to perform the essential functions of

[her] job with or without accommodations; and (3) [she] was terminated ‘under

circumstances which give rise to an inference that the termination was based on [her]

disability.’” Id. at 544 (quoting Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir.

1997)). Clearly, if DoubleTree had no knowledge of her mental disability, Plaintiff

cannot establish that her termination arose under circumstances which would give

rise to an inference that it was based on her disability. Therefore, her ADA claim for

                                           6
discriminatory termination must necessarily fail.

      Similarly, Plaintiff’s failure to accommodate claim under the ADA necessarily

fails, for an employer “must have knowledge that the individual is disabled” before it

“can be held liable under the ADA for failing to provide a reasonable

accommodation.” Robertson, 500 F.3d at 1196 (citing Smith, 180 F.3d at 1171–72).

Further, Plaintiff’s hostile work environment claim under the ADA requires her “to

present evidence from which a rational jury could find that her workplace was

permeated with discriminatory intimidation, ridicule, and insult that was sufficiently

severe or pervasive to alter the terms, conditions, or privileges of employment, and

the harassment stemmed from disability-related animus.”        Schlecht v. Lockheed

Martin Corp., 626 F. App’x 775, 779 (10th Cir. 2015) (unpublished) (emphasis

added) (citing MacKenzie v. City & Cnty. of Denver, 414 F.3d 1266, 1280 (10th Cir.

2005)); see also Aramburu v. Boeing Co., 112 F.3d 1398, 1410 (10th Cir. 1997). If

DoubleTree had no knowledge of Plaintiff’s disability, then any harassment Plaintiff

experienced could not have stemmed from disability-related animus.

      But even if DoubleTree did have knowledge of Plaintiff’s mental disability,

Plaintiff’s three ADA claims all fail for other reasons. Again, first consider her ADA

claim for discriminatory termination. Even if Plaintiff could make out a prima facie

case of discrimination under the McDonnell Douglas framework, she must still raise

a genuine factual dispute that DoubleTree’s legitimate, non-discriminatory reason for

her termination—poor work performance—is pretextual. And to establish pretext,

Plaintiff must show that DoubleTree’s “proffered non-discriminatory explanations for

                                          7
its actions are so incoherent, weak, inconsistent, or contradictory that a rational

factfinder could conclude [they are] unworthy of belief.” Bird v. West Valley City,

832 F.3d 1188, 1201 (10th Cir. 2016) (alteration in original) (internal quotation

marks omitted).

      Plaintiff, however, cannot meet this requirement. Most damning is that she

herself admitted that her performance at work was poor and that she had trouble

meeting expectations. Even more, the arguments Plaintiff utilizes in her attempt to

establish pretext are flawed and unconvincing.       For instance, Plaintiff points to

language in a decision from the Utah Department of Workforce Services (“Agency”)

wherein the Agency decided that Plaintiff was entitled to unemployment

compensation after she was fired. In relevant part, the agency noted that Plaintiff’s

supervisors became aware of her deficient work performance “three years before she

was discharged” and that since “the discharge did not occur immediately after

[DoubleTree] became aware of the problem, there may have been other reasons for

the job separation.” Plaintiff contends that this statement alone can show pretext.

      But the Agency set out to determine only whether Plaintiff was entitled to

unemployment benefits, not whether DoubleTree engaged in any misconduct.

Indeed, the Agency determined that there may have been “other reasons” for

Plaintiff’s termination only because it relied on a Utah administrative regulation for

unemployment benefits that states “a presumption arises that there were other

reasons for the discharge” “[i]f the discharge did not occur immediately after the

employer became aware of an offense.”          Utah Admin. Code r. 994-405-206(2)

                                           8
(emphasis added). This regulation does not govern and this presumption does not

arise when we must discern whether an employer’s reasons for an employee’s

termination are pretextual under the ADA. See Bird, 832 F.3d at 1204 (“[E]ven

though the timing leading up to an employee’s termination is evidence of pretext, it is

not sufficient standing alone to establish pretext.” (emphases in original) (citation

omitted)). And in any event, no reasonable juror could conclude in the specific

context of this case that DoubleTree’s non-discriminatory reason for Plaintiff’s

termination is unworthy of belief simply because DoubleTree had observed

Plaintiff’s performance issues for three years prior to her discharge. Over these three

years, DoubleTree meticulously followed company policy by progressively

disciplining Plaintiff in the form of multiple verbal and written warnings. And given

that Plaintiff had worked at the Hotel for several decades, it is exceedingly clear that

DoubleTree issued these warnings for such an extended period of time because it

wanted to honor Plaintiff’s tenure at the Hotel and give her a chance to correct her

deficient performance.

      The only other potential evidence of pretext that Plaintiff points to either stems

from the Garcia and Cottle Declarations or is based on her own vague and conclusory

allegations (e.g., that she was “reprimanded and yelled at in front of other employees

and how embarrassing it is”). But as we have previously noted, we will not review

the district court’s ruling that the Garcia and Cottle Declarations are inadmissible.

Further, “conclusory statements unsupported by any examples” do not suffice to

create a genuine issue of material fact. Bird, 832 F.3d at 1206. Thus, Plaintiff’s

                                           9
ADA claim for discriminatory termination also fails because she cannot establish that

her termination for poor work performance was pretextual.

      Plaintiff’s failure to accommodate claim under the ADA also fails even if

DoubleTree had knowledge of Plaintiff’s mental disability, for an employer “must

also have knowledge that an individual requires an accommodation of some kind.”

Robertson, 500 F.3d at 1197 (emphasis added); see also EEOC v. C.R. England, Inc.,

644 F.3d 1028, 1049 (10th Cir. 2011) (“[T]he employer must know of both the

disability and the employee’s desire for accommodations for that disability.” (internal

quotation marks omitted)). Generally, this means that “the employee must make an

adequate request” for an accommodation, C.R. England, Inc., 644 F.3d at 1049, but

Plaintiff herself never indicated to DoubleTree in any way that she required an

accommodation.

      Nonetheless, Plaintiff contends that at least two other people made requests for

an accommodation on her behalf. First, she claims that Mr. Garcia informed the

Hotel’s Human Resources Department that her supervisors were harassing her

because of her disability. Even if we generously assume that this statement qualifies

as a request for an accommodation, Plaintiff pulls this evidence from the Garcia

Declaration, which we will not consider. Second, Plaintiff argues that her counsel

sent a letter to DoubleTree wherein he asked it to make a reasonable accommodation

for Plaintiff. But her counsel wrote this letter only to dispute a disciplinary action to

which Plaintiff was subjected, and nowhere in this letter did he ever mention or

allude to the fact that Plaintiff had a disability. As such, any potential requests for

                                           10
accommodations in the letter were not related to Plaintiff’s disability.        See C.R.

England, Inc., 644 F.3d at 1049 (“Although the notice or request does not have

to . . . formally invoke the magic words ‘reasonable accommodation,’ it nonetheless

must make clear that the employee wants assistance for his or her disability.”

(emphasis in original) (internal quotation marks omitted)).

      Further, although there may be “certain instances” where an employer “will

know of the individual’s need for an accommodation because it is ‘obvious,’”

Robertson, 500 F.3d at 1197, this is not such a case. Again, assuming that Plaintiff’s

supervisors and the Hotel’s management knew of her disability, this does not mean

that they knew she required an accommodation of any sort. This is especially true

given that (1) her own physician testified that Plaintiff is “by and large . . . not a lot

different than other people, other patients,” and (2) to this day Plaintiff herself has

not identified what accommodation she would have needed. As such, Plaintiff’s

ADA claim for failure to accommodate must also fail because DoubleTree never

knew that she needed an accommodation.

      Finally, Plaintiff’s ADA hostile work environment claim fails even if

DoubleTree knew that she had a mental disability. Plaintiff primarily points to the

Cottle Declaration for evidence that she was subjected to disability-based abuse, but,

once again, we will not consider this evidence. And without the Cottle Declaration,

Plaintiff describes only one non-conclusory instance of alleged abuse. This single

instance occurred when one of her supervisors stated, “[Plaintiff], you like

Russell”—another employee at the Hotel who had a mental disability and “always

                                           11
talk[ed] to himself out loud—which Plaintiff felt was “rude.”      Setting aside the

ambiguous nature of her supervisor’s comment—was her supervisor comparing

Plaintiff to Russell or merely insinuating that Plaintiff admired or was smitten with

Russell?—we have previously held that “a few isolated incidents” of workplace

abuse are insufficient grounds on which to sustain a hostile work environment claim.

Bird, 832 F.3d at 1205 (internal quotation marks omitted). Thus, this (potential)

single instance of disability-based animosity toward Plaintiff does not indicate that

Plaintiff experienced harassment so severe or pervasive as to alter the terms and

conditions of her employment.       Consequently, her ADA claim for hostile work

environment also fails for this reason.

                                          ***

      For the reasons described above, Plaintiff’s ADA discriminatory termination

claim, failure to accommodate claim, and hostile work environment claim must fail.

The district court’s decision granting summary judgment to DoubleTree on all three

claims is therefore

      AFFIRMED.




                                           Entered for the Court


                                           Bobby R. Baldock
                                           Circuit Judge




                                          12